Case 4:19-cv-00005-CDL Document 18-3 Filed 11/08/19 Page 1of5

002200999

Employee Early Warnings Report

 

 

 

 

 

 

 

EmpID EW# LastName FirstName Date Counseled Type Warning Triggered Disposition

1435 EW11-49 Aguilar Michael S. 12/45/2010 FDA - 10/21/2010 & 12/23/2010 Counseled

1435 EW16-31 Aguilar OFC Michael S. 6/15/2016 VP16-12 & FDA 05/12/2016 Counseled
Wednesday, May 1, 2019 ° ~ “Page | of 1
19-cv-00005-CDL Document 18-3 Filed 11/08/19 Page 2 of 5

Case 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EmpID Complaint or Ref# Employee's Name Rank Date of Report Disposition Discipline
“435 SC PCNA Aguilar Michaels. = PO.~SCS*«AIDON Unfounded a

1435 PC11-59 Aguilar Michael S. PO HNSDON oad ttt
1436 PC12-77 Aguilar Michae! S. PO 11/20/0012 -—=—=SCAdmin Investigation a a
1438 PC13-51 Aguilar “Michael S. - PO ‘9i2013 a Exonerated Bn -
“4435 ~=—=«#PCTS-AB.=SCAguiler = Michael S. OFC 9280015 =Si(ité‘“‘«‘«*‘«t inde

1438 PC18-57 Aguilar Michael S. ore BHBDOI8 «=StS*«*«*S*S*« nde

1435 PC16-57 Aguilar Michael S. - OFC B5I2016 Exonerated Letter of Counsel
1435 PC16-59 Aguilar MichaelS. -«S«OFG.~*«STMSDONG’:«S=<“<«*‘“«*‘*«é ram _ °
1435 PCTT-24 = Aguilar Michael S. oC 5/29/2017 -— Bxonerated

1435 PC17-50 Aguilar Michael S. - OFC 4113/2017 ee onerated > ennananmrrnnrersna rena oo So cone cen oe
1435 PC18-04 Aguilar Michael S. OFC tomate Unfounded — —

L0ZZ00999

 

 
Case 4:19-cv-00005-CDL Document 18-3 Filed 11/08/19 Page 3 of 5

 

eg
LER
os

EmpiD UF Incident#

 

Poa!

 

ESA TIES a or ase

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Disposition = Type of Force: .

1435  UF19-04 Aguilar Michael S. OFC 1/5/2019 Justified Soft Empty Hands
1435 UF18-37 Aguilar Michael S. OFC 6/22/2018 Justified Impact Tools
1435 UF18-26 Aguilar Michael S. OFC 6/4/2018 Justified Soft Empty Hands
1435 =‘ UF17-01 Aguilar Michael S. OFC 1/9/2017 Justified Soft Empty Hands
1435  UF16-62 Aguilar Michael S. OFC 8/22/2016 Justified Soft Empty Hands
1435 = UF 16-56 Aguilar Michael S. OFC 6/10/2016 Justified Hard Empty Hands
1435 «UF 16-45 Aguilar Michael S. OFC 5/20/2016 Justified Impact Tools
1435 UF 16-21 Aguilar Michael S. OFC 4/19/2016 Justified Impact Tools
1435 = UF 15-69 Aguilar Michael S. OFC 12/28/2015 Justified Hard Empty Hands
1435 UF 15-68 Aguilar Michael S. OFC 42/28/2015 Justified Impact Tools
1435 =: UF15-29 Aguilar Michael S. OFC 6/8/2015 Justified Chemical Irritants
1435 UF 14-04 Aguilar Michael S. PO 1412/2014 Justified impact Tools

| 1435 UF13-42 Aguilar Michael S. PO T7/2013 Justified Impact Tools
1435 «UF 13-37 Aguilar Michael S. PO 6/9/2013 Justified

Impact Tools

 

202200999

 
Case 4:19-cv-00005-CDL Document 18-3 Filed 11/08/19 Page 4 of 5

 

 

 

 

 

 

 

 

 

 

EmplD_ UF Incident# Officer's Name Rank Date Disposition _Discipline Type of Force:
1435  UF13-30 Aguilar Michael S. PO 5/5/2013 Justified Chemical irritants
1435 «UF 13-22 Aguilar Michael S. PO 4118/2013 Justified Impact Tools
1435 UF12-76 Aguilar Michael S. PO 12/4/2012 Justified Soft Empty Hands
1435 «UF 12-68 Aguilar Michael S. PO 7/28/2012 Justified Soft Empty Hands
1435 =: UF12-55 Aguilar Michael S. PO 10/29/2012 Justified Impact Tools
1435: UF 12-40 Aguilar Michael S. PO 8/25/2012 Justified Impact Tools
14385 = UF12-29 Aguilar Michael S. PO 7/11/2012 Justified Impact Tools
1435 «UF 12-42 Aguilar Michael PO 4/4/2012 Justified Soft Empty Hands
1435 UF 12-04 Aguilar Michael S. PO 2/12/2012 Justified Impact Tools
1435 UF 11-64 Aguilar Michael S. PO 4112/2014 usted / | Impact Tools

 

£0ZZ00D909

 
Case 4:19-cv-00005-CDL Document 18-3 Filed 11/08/19 Page 5of5

Vehicle Pursuit Report

 

 

 

 

 

 

 

 

Reference# Primary Reporting Officer Unit No Secondary Reporting Officer Unit No Date Disposition Discipline
VP12-06 Aguilar Michael 1435 1435 = 3/15/2012 in Compliance N/A
VP12-12 Aguilar Michael 1435 1435 8/25/2012 In Compliance
VP13-13 Aguilar Michael 1435 1435 7/14/2013 In Compliance NIA
VP15-06 1435 Aguilar Michael 1435 = 2/28/2015 in Compliance
VP16-12 Aguilar Michael 1435 1435 = 4/1/2016 Not In Compliance Letter of Reprimand
VP18-22 Aguilar Michael 1435 1435 11/4/2018 in Compliance NIA
QO
OQ
®
S
2

 

Wednesday, May 1, 2019

Page 1 of I
